151 U.S. 105 (1894)
TEXAS AND PACIFIC RAILWAY COMPANY
v.
SAUNDERS.
No. 162.
Supreme Court of United States.
Submitted December 13, 1893.
Decided January 3, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TEXAS.
*108 Mr. John F. Dillon and Mr. Winslow S. Pierce for plaintiff in error.
Mr. James Turner for defendant in error.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
We are of opinion that the writ of error must be dismissed because the judgment does not exceed the sum of five thousand dollars, exclusive of costs, and the jurisdiction of the court below was not involved within the meaning of the act of February 25, 1889, 25 Stat. 693, c. 236, empowering this court to review the judgments of Circuit Courts, when such is the fact. The order of October 26, 1888, of the Circuit Court for the Eastern District of Louisiana directed, among other things, that "all claims against the receiver, as such, up to said 31st day of October, 1888, be presented and prosecuted by intervention prior to February 1, 1889, and if not so presented by that date, that the same be barred and shall not be a charge on the property of said company." Assuming that the plea based upon the order in question was the sole plea, filed in due time, and technically sufficient in form, it is enough to observe that it alleged that by the terms of that order the property of the company was freed from all demands and claims arising against the receiver and prior to October 31, 1888, which were not adjudicated by the United States Circuit Court for the Eastern District of Louisiana in the cause of the Missouri Pacific Railway Co. v. The Texas and Pacific Railway *109 Co. upon intervention prior to February 1, 1889, and that the plaintiff did not intervene in said cause prior to that day. Without discussing the effect of that order, which has already been sufficiently considered in Texas and Pacific Railway Co. v. Johnson, ante, 81, it will be perceived that on September 23, 1889, when this plea was filed, the time within which the Circuit Court for the Eastern District of Louisiana would take cognizance of the plaintiff's claim had long before expired and the claim was barred as set forth by the plea, certainly so far as that court was concerned, and if the company, if liable at all, was only liable on intervention in that court as the plea asserted, then the plaintiff could not maintain any action in respect of his supposed cause of action. The plea was, therefore, not a plea to the jurisdiction, but a plea in bar. It did not seek to oust the jurisdiction of the Circuit Court for the Eastern District of Texas by reason of jurisdiction in the Circuit Court for the Eastern District of Louisiana or elsewhere, and so give the plaintiff a better writ, but to defeat his recovery altogether. We do not think this presented any question of jurisdiction, as such, which we could consider.
As to the suggestion that the suit was brought in the wrong district, that objection, if it could be raised by the company at all, came after the defendant had pleaded in bar and too late. St. Louis & San Francisco Railway v. McBride, 141 U.S. 127; Texas & Pacific Railway v. Cox, 145 U.S. 593.
Under these circumstances, as no question of the jurisdiction of the Circuit Court was open to inquiry, we do not regard this case as coming within the act of Congress referred to.
Writ of error dismissed.